EMPLOYMENT AGREEMENT

           This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 25th
day of January, 2006, by and between Intersections Inc., a Delaware corporation,
with offices at 14901 Bogle Drive, Chantilly, Virginia 20151 (the “Corporation”)
and John M. Casey, an individual, residing at 4400 Old Wesleyan Woods,
Alpharetta, Georgia 30022 (the “Executive”).

           W I T N E S S E T H:

           WHEREAS, the Corporation desires to employ the Executive and the
Executive desires to accept such employment upon the terms and conditions
contained in this Agreement;

           NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

           1.      Employment. The Corporation hereby employs the Executive, and
the Executive hereby accepts employment, as the Executive Vice President and
Chief Financial Officer of the Corporation under the terms and conditions set
forth herein.

          2.       Term. This Agreement and the Executive’s employment are for
an indefinite term. Therefore, the Executive is employed on an at-will basis and
either the Executive or the Corporation may terminate his employment at any time
and for any reason, with or without “cause” including, without limitation, as
defined in paragraph 6.c.; provided, however, other than in the case of
termination by the Corporation for “cause” as defined in paragraph 6.c. or due
to the Executive’s death as set forth in paragraph 6.a., both the Corporation
and the Executive shall give the other 60 days’ prior written notice of
termination. Notwithstanding the foregoing, the Corporation may, at its option,
provide up to 60 days’ full pay and benefits in lieu of such 60 days’ notice or
any portion thereof.

           3.      Duties.

             a.      While the Executive is employed pursuant to this Agreement,
he shall perform such duties and discharge such responsibilities as the Board of
Directors of the Corporation shall from time to time direct, which duties and
responsibilities shall be commensurate with the Executive’s position. The
Executive shall comply fully with all applicable laws, rules and regulations as
well as with the Corporation’s policies and procedures. The Executive shall
devote his entire working time to the business of the Corporation and shall use
his best efforts, skills and abilities in his diligent and faithful performance
of his duties and responsibilities hereunder. While the Executive is employed
pursuant to this Agreement, he shall not engage in any other business activities
or hold any office or position, regardless of whether any such activity, office
or position is pursued for profit or other pecuniary advantage, without the
prior written consent of the Corporation; provided, however, the Executive may
engage in (i) personal investment activities for himself and his family and
(ii) charitable and civic activities, so long as such outside interests set
forth in subsections (i) and (ii) hereof do not interfere with the performance
of his duties and responsibilities hereunder. Within ninety (90) days of the
commencement of the Executive’s employment with the Corporation and during such
time as the Executive may be employed by the Corporation thereafter, the
Executive shall maintain his full-time residence within a fifty (50)-mile radius
of the Corporation’s headquarters in Chantilly, Virginia. The Executive is
expected to perform his duties and responsibilities under this Agreement at the
Corporation’s headquarters from Monday through Friday on a regular basis,
without regard to the status of his full-time residence.


             b.      The Board of Directors of the Corporation reserves the
right from time to time to assign to the Executive additional duties and
responsibilities and to delegate to other employees of the Corporation duties
and responsibilities normally discharged by the Executive. All such assignments
and delegations of duties and responsibilities shall be made in good faith and
shall not materially affect the general character of the work to be performed by
the Executive. The Executive shall hold such officerships and directorships in
the Corporation and any subsidiary to which, from time to time, the Executive
may be appointed or elected.


           4.      Compensation and Related Matters. As full compensation for
the Executive’s performance of his duties and responsibilities during his
employment pursuant to this Agreement, the Corporation shall pay the Executive
the compensation and provide the benefits set forth below:

             a.      Base Salary. The Corporation shall pay the Executive an
annual salary (the “Base Salary”) of $265,000 less applicable withholding and
other deductions, payable in accordance with the Corporation’s then current
payroll practices. The Base Salary will be reviewed at least annually by the
Corporation’s Board of Directors and may be increased, but not decreased, in its
sole discretion, in which event any increased Base Salary shall be deemed the
Base Salary under this Agreement.


             b.      Bonus. The Executive shall be entitled to participate in
any bonus (each a “Bonus”) plan adopted by the Corporation, or any subsidiary,
which may be in effect at any time during the Executive’s employment by the
Corporation, including, without limitation, any bonus plan adopted for officers,
or for senior or executive officers, of the Corporation. The Executive’s
participation in any Bonus plan shall be subject to the plan conditions adopted
by the Board of Directors or its Compensation Committee.


             c.      Benefits.


          (i)       The Executive shall be entitled to participate in, and
receive benefits from, any insurance, medical, dental, disability, incentive
compensation, stock option or other employee benefit plan, if any are adopted,
of the Corporation or any subsidiary which may be in effect at any time during
the Executive’s employment by the Corporation. Without limiting the generality
of the foregoing, the Executive shall be entitled to participate in, and
receive, an equity-based compensation award for 2006 commensurate with the
equity-based compensation awards granted for 2006 to the other executives at the
Executive Vice President level, currently the Chief Legal Officer and the
Executive Vice President for Strategic Initiatives, subject to plan conditions
adopted by the Board of Directors or its Compensation Committee.


          (ii)       In addition to the benefits provided under paragraph 4.c(i)
above, the Corporation shall pay for any medical or dental costs incurred by the
Executive, or his dependents covered by the Corporation’s group medical and
dental insurance, to the extent not paid by the Corporation’s group medical or
dental insurance, including, without limitation, deductibles, provided such
payment in any calendar year does not exceed an amount equal to 5% of the
Executive’s Base Salary in that calendar year. In addition, the Corporation
shall pay for one comprehensive physical examination of the Executive in each
calendar year, together with such diagnostic or other tests that are part of
such examination. The Corporation may provide the benefits under this paragraph
4.c(ii) either by purchasing additional insurance or by making direct payments
to the Executive or his medical provider, as determined by the Corporation in
its sole discretion. As a condition of payment, the Executive must submit bills
or other documents satisfactory to the Corporation or its insurance provider.


             d.      Leave. The Executive shall be eligible to receive and take
paid leave that the Corporation generally makes available to its senior officers
in accordance with the Corporation’s leave policies (as may be revised from time
to time).


             e.      Car Allowance. The Corporation shall provide the Executive
with an annual car allowance (the “Car Allowance”), which shall be applied to
the purchase or lease of a vehicle. The Car Allowance shall equal 4% of the
Executive’s Base Salary, less applicable withholding and other deductions, and
shall be divided into equal payments and paid on the same basis as the
Corporation’s payroll. The Executive shall be responsible for the maintenance
and operation of the vehicle and the costs associated with the same, including,
without limitation, insurance.


             f.      Relocation Benefits. The Executive shall relocate his
full-time residence to within fifty (50) miles of the Corporation’s headquarters
in Chantilly, Virginia. To facilitate such relocation, the Corporation shall
provide the following relocation benefits to the Executive until the earlier of
the completion of the Executive’s relocation or ninety (90) days from the
commencement of his employment:


          (i)       The Corporation shall reimburse the reasonable cost of one
round-trip, coach class airline ticket for the Executive to travel between his
current residence and the Corporation’s headquarters, one time each work week,
provided that such airline ticket is purchased through the Corporation and in
accordance with its policies and practices with respect to business travel, as
then in effect.


          (ii)       The Corporation shall reimburse the reasonable cost for the
Executive for housing near the Corporation’s headquarters from Sunday night
through Thursday night, provided that the reservations are made through the
Corporation and in accordance with its policies and practices with respect to
business travel, as then in effect.


          (iii)       The Corporation shall reimburse the Executive for the
reasonable cost of dinner from Monday through Thursday and for the cost of
breakfast from Monday through Friday, upon presentation of appropriate
documentation and in accordance with the Corporation’s policies and practices
with respect to the reimbursement of expenses, as then in effect.


          (iv)       No more than five (5) business days after execution of this
Agreement by the parties, the Corporation shall pay the Executive the sum of
$40,000 to be used for payment of expenses for the relocation of the Executive
and his household from his current full-time residence in Alpharetta, Georgia to
a new full-time residence within fifty (50) miles of the Corporation’s
Chantilly, Virginia headquarters.


           5.      Expenses. The Corporation or its subsidiaries shall reimburse
the Executive for expenses which the Executive may from time to time reasonably
incur on behalf of and at the request of the Corporation in the performance of
his responsibilities and duties under this Agreement, provided that the
Executive shall be required to account to the Corporation for such expenses in
the manner prescribed by the Corporation.

           6.      Termination. This Agreement and the Executive’s employment
shall terminate:

             a.      immediately upon the Executive’s death; or


             b.      upon the Executive being unable to perform his duties and
responsibilities hereunder due to his disability (as defined below). For
purposes of this Agreement, the term “disability” shall mean that the Executive
has been unable to perform the duties and responsibilities required of him
hereunder due to a physical and/or mental condition for a period of 90
consecutive days or 180 non-consecutive days during any 12-month period. During
such period of disability, the Executive shall continue to receive the Base
Salary (less any Corporation-paid benefits that he receives, such as short term
disability or workers compensation, during such period); or


             c.      upon the existence of cause. For purposes of this
Agreement, “cause” shall mean that the Executive: (i) has been convicted of, or
entered a plea of nolo contendre to, a misdemeanor involving moral turpitude or
any felony under the laws of the United States or any state or political
subdivision thereof; (ii) has committed an act constituting a breach of
fiduciary duty, fraud, gross negligence or willful misconduct; (iii) has engaged
in conduct that violated the Corporation’s then existing internal policies or
procedures and which is materially detrimental to the business, reputation,
character or standing of the Corporation or any of its subsidiaries; or
(iv) after written notice to the Executive and a reasonable opportunity of at
least 30 days to cure, the Executive shall continue (x) to be in material breach
of the terms of this Agreement; (y) to fail or refuse to attend to the material
duties and responsibilities assigned to him by the Corporation’s Board of
Directors hereunder; or (z) to be absent excessively for reasons unrelated to
disability; or


             d.      upon the existence of “good reason”. For purposes of this
Agreement, the following shall constitute “good reason”: Upon written notice
setting forth the alleged good reason by Executive to the Corporation, and the
expiration of a 30-day cure period, there continues to be: (i) a reduction in
the Executive’s Base Salary and/or in the aggregate benefits provided for
hereunder; (ii) the relocation of the Executive’s office to a location outside
of a 30-mile radius from the Corporation’s present Chantilly, Virginia location;
(iii) a material breach by the Corporation of the terms of this Agreement; or
(iv) the failure by the Corporation to obtain an agreement from any successor to
the Corporation to assure that such successor guarantees the Corporation’s
performance of this Agreement or assumes and undertakes to perform the
Corporation’s obligations hereunder; provided, however, in the event of a
“change in control” as defined in paragraph 6.e. hereof, then the Corporation
shall cease to have a 30-day period within which to cure the alleged good
reason.


             e.      for the purposes of this Agreement, the term “change in
control” shall mean that:


          (i)       any “person or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the Corporation, any existing director or officer of
the Corporation, any trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
Common Stock of the Corporation; or


          (ii)       the stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or


          (iii)       the stockholders of the Corporation approve an agreement
for the sale or disposition by the Corporation of all or substantially all of
the Corporation’s assets.


             f.      If the Executive’s employment is terminated by: (a) the
Corporation pursuant to paragraph 6.a., b. or c., or (b) the Executive other
than pursuant to paragraph 6.d., then, unless the parties otherwise mutually
agree, in full satisfaction of the Corporation’s obligations under this
Agreement the Executive, his beneficiaries or estate, as appropriate, shall be
entitled to receive (i) the Base Salary provided for herein up to and including
the effective date of termination, prorated on a daily basis; provided, however,
in the event of termination due to the Executive’s death or disability as
provided in paragraph 6.a. and b., respectively, then his Base Salary shall
continue to be paid up to the end of the month in which the death or termination
due to disability occurs; (ii) any Bonus due at the time of termination under a
then current Bonus plan; (iii) medical benefit continuation at the Executive’s
and/or his dependent’s expense as provided by law; provided, however, in the
event of termination due to the Executive’s death or disability as provided in
paragraph 6.a. and b., respectively, then the Corporation will pay the cost of
the Executive’s medical benefit continuation for Executive and any covered
dependents for up to 18 months or until the Executive and/or his covered
dependents are covered by another company’s group health insurance, whichever is
sooner; and (iv) benefits, if any, payable upon the Executive’s death or
disability, respectively.


             g.      If the Executive’s employment is terminated by: (a) the
Corporation other than pursuant to paragraph 6.a., b. or c. or (b) the Executive
pursuant to paragraph 6.d., then, unless the parties otherwise mutually agree,
in full satisfaction of the Corporation’s obligations under this Agreement the
Executive, his beneficiaries or estate, as appropriate, shall be entitled to
receive: (i) the Base Salary provided for herein up to and including the
effective date of termination, prorated on a daily basis; (ii) any Bonus due at
the time of termination under a then current Bonus plan; (iii) severance in an
amount equal to the total cash compensation (Base Salary and Bonus) that the
Executive has received (whether or not pursuant to this Agreement) during the
prior 18-month period, or the prior 30-month period if the Executive’s
employment is terminated twelve months or less after a change in control, in
exchange for a general release in form and content satisfactory to the
Corporation to be paid in one payment upon such release becoming effective; and
(iv) medical benefit continuation at the Executive’s and/or his dependent’s
expense as provided by law; provided, however, as additional consideration for
the general release set forth in paragraph 6.g. (iii), the Corporation will pay
the cost of the Executive’s medical benefit continuation pursuant to paragraphs
4.c(i) and 4.c(ii) for the Executive and any covered dependents for up to 18
months or until the Executive and/or his covered dependents are covered by
another company’s group health insurance, whichever is sooner. In the event the
Executive has been employed by the Corporation for less than 18 months at the
time of termination under this paragraph, or 30 months if the Executive’s
employment was terminated twelve months or less after a change in control, the
amount of the severance under this paragraph 6.g shall be computed as follows,
with “X” representing the amount of severance:


Actual Total Cash Compensation (Base Salary and Bonus) = X
        Number of Days Employed                                            Y

The denominator “Y” in the equation above equals 540, or 900 if the Executive’s
employment was terminated twelve months or less after a change in control. This
means, for example, if the Executive’s Total Cash Compensation were $150,000 and
he worked for the Corporation for 270 days, then “X” would equal, and he would
receive severance in the amount of, $300,000, or $500,000 if the Executive’s
employment was terminated twelve months or less after a change in control.

             h.      The Executive hereby acknowledges that he is employed by
the Corporation for an indefinite term and nothing in this Agreement, including,
without limitation, this paragraph 6, changes the at-will nature of his
employment.


7. Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non-Solicitation.                                             
     


             a.      Confidentiality. The Executive acknowledges and agrees that
there are certain trade secrets and confidential and proprietary information
(collectively, “Confidential Information”) which have been developed by the
Corporation and which are used by the Corporation in its business. Confidential
Information shall include, without limitation: (i) customer lists and supplier
lists; (ii) the details of the Corporation’s relationships with its customers,
including, without limitation, the financial relationship with a customer,
knowledge of the internal “politics”/workings of a customer organization, a
customer’s technical needs and job specifications, knowledge of a customer’s
strategic plans and the identities of contact persons within a customer’s
organization; (iii) the Corporation’s marketing and development plans, business
plans; and (iv) other information proprietary to the Corporation’s business. The
Executive shall not, at any time during or after his employment hereunder, use
or disclose such Confidential Information, except to authorized representatives
of the Corporation or the customer or as required in the performance of his
duties and responsibilities hereunder. The Executive shall return all customer
and/or Corporation property, such as computers, software and cell phones, and
documents (and any copies including, without limitation, in machine or
human-readable form), to the Corporation when his employment terminates. The
Executive shall not be required to keep confidential any information, which
(x) is or becomes publicly available through no fault of the Executive or (y) is
already in his possession (unless obtained from the Corporation or one of its
customers). Further, the Executive shall be free to use and employ his general
skills, know-how and expertise, and to use, disclose and employ any generalized
ideas, concepts, know-how, methods, techniques or skills, including, without
limitation, those gained or learned during the course of the performance of his
duties and responsibilities hereunder, so long as he applies such information
without disclosure or use of any Confidential Information.


             b.      Work Product. The Executive agrees that all copyrights,
patents, trade secrets or other intellectual property rights associated with any
ideas, concepts, techniques, inventions, processes, or works of authorship
developed or created by him during his employment by the Corporation and for a
period of 6 months thereafter, that (i) relate, whether directly or indirectly,
to the Corporation’s actual or anticipated business, research or development or
(ii) are suggested by or as a result of any work performed by the Executive on
the Corporation’s behalf, shall, to the extent possible, be considered works
made for hire within the meaning of the Copyright Act (17 U.S.C. § 101 et. seq.)
(the “Work Product”). All Work Product shall be and remain the property of the
Corporation. To the extent that any such Work Product may not, under applicable
law, be considered works made for hire, the Executive hereby grants, transfers,
assigns, conveys and relinquishes, and agrees to grant, transfer, assign, convey
and relinquish from time to time, on an exclusive basis, all of his right, title
and interest in and to the Work Product to the Corporation in perpetuity or for
the longest period otherwise permitted by law. Consistent with his recognition
of the Corporation’s absolute ownership of all Work Product, the Executive
agrees that he shall (i) not use any Work Product for the benefit of any party
other than the Corporation and (ii) perform such acts and execute such documents
and instruments as the Corporation may now or hereafter deem reasonably
necessary or desirable to evidence the transfer of absolute ownership of all
Work Product to the Corporation; provided, however, if following 10 days’
written notice from the Corporation, the Executive refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, he hereby appoints any of the Corporation’s officers as his
attorney-in-fact to execute such documents on his behalf. This agency is coupled
with an interest and is irrevocable without the Corporation’s prior written
consent.


             c.      Warranty. The Executive represents and warrants to the
Corporation that (i) there are no claims that would adversely affect his ability
to assign all right, title and interest in and to the Work Product to the
Corporation; (ii) the Work Product does not violate any patent, copyright or
other proprietary right of any third party; (iii) the Executive has the legal
right to grant the Corporation the assignment of his interest in the Work
Product as set forth in this Agreement; and (iv) he has not brought and will not
bring to his employment hereunder, or use in connection with such employment,
any trade secret, confidential or proprietary information, or computer software,
except for software that he has a right to use for the purpose for which it
shall be used, in his employment hereunder.


             d.      Non-Competition; Non Solicitation. The Executive agrees
that during his employment by the Corporation and for 18 months thereafter,
regardless of the circumstances which result in his termination, he shall not
within the continental United States (i) engage or attempt to engage, directly
or indirectly, whether as an employee, officer, director, consultant or
otherwise, in any business activity which is the same as, substantially similar
to or directly competitive with the Corporation; (ii) solicit or attempt to
solicit, directly or indirectly, whether as an employee, officer, director,
consultant or otherwise, any person or entity which is then a customer of the
Corporation or has been a customer or solicited by the Corporation in the
preceding 18-month period, to purchase products or services directly competitive
with those sold or provided by the Corporation from any entity other than the
Corporation; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is then employed by the Corporation or engaged
by the Corporation as an independent subcontractor or consultant; and/or
(iv) encourage or induce, whether directly or indirectly, any individual who is
then employed by the Corporation or engaged by the Corporation as an independent
contractor or consultant to end his/her business relationship with the
Corporation; provided, however, nothing in this paragraph 7.d. shall prevent the
Executive from owning, solely as an investment, up to 5% of the securities of
any publicly-traded company.


             e.      Cooperation. The Executive agrees, upon reasonable notice,
to cooperate fully with the Corporation and its legal counsel on any matters
relating to the conduct of any litigation, claim, suit, investigation or
proceeding involving the Corporation in connection with any facts or
circumstances occurring during the Executive’s employment with the Corporation
in which the Corporation reasonably determines that the Executive’s cooperation
is necessary or appropriate.


             f.      Injunctive Relief; Remedy. The Executive acknowledges that
a breach or threatened breach of any of the terms set forth in this paragraph 7
shall result in an irreparable and continuing harm to the Corporation for which
there shall be no adequate remedy at law. The Corporation shall, without posting
a bond, be entitled to seek injunctive and other equitable relief, in addition
to any other remedies available to the Corporation. All expenses, including,
without limitation, attorney’s fees and expenses incurred in connection with any
legal proceeding arising as a result of a breach or threatened breach of
paragraph 7 of this Agreement shall be borne by the losing party to the fullest
extent permitted by law and the losing party hereby agrees to indemnify and hold
the other party harmless from and against all such expenses.


             g.      Essential and Independent Agreements. It is understood by
the parties hereto that the Executive’s obligations and the restrictions and
remedies set forth in this paragraph 7 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Corporation would not have entered into this
Agreement or employed (or continued to employ) him. The Executive’s obligations
and the restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by him against the
Corporation under this Agreement or otherwise will not excuse his breach of any
of his obligations or affect the restrictions and remedies set forth under this
paragraph 7.


             h.      Survival of Terms; Representations. The Executive’s
obligations under this paragraph 7 hereof shall remain in full force and effect
notwithstanding the termination of his employment. He acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. He further acknowledges that he has had a sufficient
period of time within which to review this Agreement, including, without
limitation, this paragraph 7, with an attorney of his choice and he has done so
to the extent he desired. The Executive and the Corporation agree that the
restrictions and remedies contained in this paragraph 7 are reasonable and
necessary to protect the Corporation’s legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that he
and the Corporation intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. The Executive agrees that
given the scope of the Corporation’s business and the sophistication of the
information highway, any further geographic limitation on such remedies and
restrictions would deny the Corporation the protection to which it is entitled
hereunder. If it shall be found by a court of competent jurisdiction that any
such restriction or remedy is unenforceable but would be enforceable if some
part thereof were deleted or modified, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable to the
fullest extent permissible under law.


           8.      Successors. This Agreement shall inure to the benefit of and
be binding upon the parties, their legal representatives and successors and
assigns. However, the Executive’s performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Corporation may
assign this Agreement to any affiliate or to any successor to all or
substantially all of the business and/or assets of the Corporation, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise.

           9.      Miscellaneous.

             a.      Waiver; Amendment. The failure of a party to enforce any
term, provision, or condition of this Agreement at any time or times shall not
be deemed a waiver of that term, provision, or condition for the future, nor
shall any specific waiver of a term, provision, or condition at one time be
deemed a waiver of such term, provision, or condition for any future time or
times. This Agreement may be amended or modified only by a writing signed by
both parties hereto.


             b.      Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.


             c.      Tax Withholding. The payments and benefits under this
Agreement may be compensation and as such may be included in either the
Executive’s W-2 earnings statements or 1099 statements. The Corporation may
withhold from any amounts payable under this Agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.


             d.      Paragraph Captions. Paragraph and other captions contained
in this Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.


             e.      Severability. Each provision of this Agreement is intended
to be severable. If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder of this Agreement.


             f.      Integrated Agreement. This Agreement constitutes the entire
under-standing and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, memoranda, term sheets, conversations and negotiations. There
are no agreements, understandings, restrictions, representations or warranties
between the parties other than those set forth herein or herein provided for.


             g.      Interpretation; Counterparts. No provision of this
Agreement is to be interpreted for or against any party because that party
drafted such provision. For purposes of this Agreement: “herein, “hereby,”
“hereinafter,” “herewith,” “hereafter” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular subsection or paragraph. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which shall constitute one and the same
instrument.


             h.      Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand delivery, or by facsimile (with confirmation of transmission), or by
overnight courier, or by registered or certified mail, return receipt requested,
postage prepaid, in each case addressed as follows:


If to the Executive: John M. Casey

at the address first set forth above

If to the Corporation:

Intersections Inc.
14901 Bogle Drive
Chantilly, Virginia 20151
Attention: General Counsel
Facsimile: 704-488-1757

with copies to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038-4982
Attention: Martin H. Neidell
Facsimile: 212-806-6006


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.

          i.      No Limitations. The Executive represents his employment by the
Corporation hereunder does not conflict with, or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject.


           IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

INTERSECTIONS INC.

By:____________________________
      Name:
      Position: ____________________________
John M. Casey
